                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION

LONELLE C. PENNINGTON,                      :    Case No. 1:17-cv-264
                                            :
       Plaintiff,                           :    Judge Timothy S. Black
                                            :    Magistrate Judge Stephanie K. Bowman
vs.                                         :
                                            :
COMMISSIONER OF SOCIAL                      :
SECURITY,                                   :
                                            :
       Defendant.                           :
                                            :

                         DECISION AND ENTRY
             ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 32)

      This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the Plaintiff’s unopposed motion for attorney fees (Doc. 30),

and on July 18, 2019, submitted a Report and Recommendation (Doc. 32).

      As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo

Plaintiff’s motion for attorney fees. Upon consideration of the foregoing, the Court does

determine that the Report and Recommendation (Doc. 32) should be and is hereby

ADOPTED in its entirety.

      Accordingly, for the reasons stated above, Plaintiff’s motion for attorney fees

(Doc. 30) is GRANTED. The Court hereby awards Plaintiff $9,328.48 in attorney fees

pursuant to 42 U.S.C. § 406(b).
        IT IS SO ORDERED.

Date:       10/8/19
                                Timothy S. Black
                                United States District Judge




                            2
